Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-13-00113-CR

                                 Arnulfo Ernesto HERNANDEZ,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR2707A
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: March 27, 2013

DISMISSED

           On March 21, 2013, appellant filed a motion to dismiss this appeal. The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).


                                                     PER CURIAM


Do not publish